department of the treasury washington dc third party communication date of communication month dd yyyy person to contact --------------- id no ------------- telephone number -------------------- refer reply to tege eo2 plr-110842-08 date july internal_revenue_service number release date index number ------------------------------- -------------- ---------------------------------------- ------------------------------- --------------------------------- ---------------------------------- legend pool ------------------------------------------------------------------- -------------------------------------------------------------- ----------------------------------------- state organization -------- ---------------------------------------- dear ----------------- this is in reply to your letter dated date requesting a ruling that the income of pool is excluded from gross_income under sec_115 of the internal_revenue_code facts pool is an unincorporated association of counties and certain other governmental units in state that pools the casualty public liability and workers compensation risks of its members it was formed through the merger of three pre-existing risk pools pool intends to continue the insurance programs previously operated by the merging entities the purpose of the merger is to enhance the financial security of the insurance programs and provide economies of scale pool self insures certain risks and purchases excess insurance policies when deemed appropriate plr-110842-08 according to its bylaws pool is governed by a board_of eleven directors each director is an employee or an elected official of one of the members any director may be removed with or without cause by a majority vote of the members of pool a governmental entity becomes a member by entering into an interlocal agreement with pool pool proposes to amend its bylaws to clarify that only an organization that is a political_subdivision of a state or an entity the income of which is excluded from gross_income under sec_115 may become a member of pool organization is under contract with pool to provide administrative services and serve as fund_manager organization is a nonprofit membership corporation established by resolution of the state legislature organization has previously received a ruling from the internal_revenue_service that it is exempt from federal tax under sec_501 of the code pool proposes to amend its bylaws to provide that organization may be removed and replaced as fund_manager of pool by a 3s vote of the members of pool pool’s income comes from contributions and fees from its members and investment_income pool makes expenditures to cover claims payable the cost of certain insurance premiums and the cost of administering the risk_pool any surplus resulting from an excess of revenue over expenditures may be distributed or refunded to pool’s members no net_earnings of pool may inure to the benefit of or be distributed to any private person except as reasonable_compensation for services or goods in the event of dissolution pool’s assets are to be distributed to its members in no case will any remaining assets in pool be distributed to an entity that is not a state a political_subdivision of a state or an entity the income of which is excluded from gross_income under sec_115 of the code law and analysis sec_115 of the code provides that gross_income does not include income derived from any public_utility or the exercise of any essential government function and accruing to a state or any political_subdivision thereof in revrul_77_261 1977_2_cb_45 income from an investment fund established under a written declaration of trust by a state for the temporary investment of cash balances of the state and its participating political subdivisions was excludable from gross_income for federal_income_tax purposes under sec_115 the ruling indicated that the statutory exclusion was intended to extend not to the income of a state or municipality resulting from its own participation in activities but rather to the income of a corporation or other entity engaged in the operation of a public_utilities or the performance of some governmental function that accrued to either a state or municipality the ruling points out that it may be assumed that congress did not desire in any way to restrict a state’s participation in enterprises that might be useful in carrying out projects that are desirable from the standpoint of a state government and which are plr-110842-08 within the ambit of a sovereign to properly conduct in addition pursuant to sec_6012 and the underlying regulations the investment fund being classified as a corporation that is subject_to taxation under subtitle a of the code was required to file a federal_income_tax return each year in revrul_90_74 1990_2_cb_34 the service determined that the income of an organization formed funded and operated by political subdivisions to pool various risks casualty public liability workers’ compensation and employees’ health is excludable from gross_income under sec_115 of the code in revrul_90_74 private interests neither materially participate in the organization nor benefit more than incidentally from the organization pool was created to provide insurance to its members its members are required to be political subdivisions of a state or entities the income of which is excluded from gross_income under sec_115 providing insurance to such governmental entities constitutes the performance of an essential government function based upon revrul_90_74 and revrul_77_261 pool performs an essential_governmental_function within the meaning of sec_115 of the code the income of pool is used solely to provide benefits to its members and their employees private interests do not participate in or benefit from income of pool other than as provided in revrul_90_74 in the event of the dissolution of pool all its remaining assets after the payment of debts and obligations shall be distributed to its members the benefit to the members’ employees is incidental to the public benefit see revrul_90_74 based on the information and representations submitted by pool and providing the proposed amendments submitted by the taxpayer are adopted we hold that the income of pool is derived from the exercise of an essential_governmental_function and will accrue to a state or a political_subdivision thereof for purposes of sec_115 as of the date the proposed amendments become effective accordingly pool’s income is excludable from gross_income under sec_115 of the code no opinion is expressed concerning the federal tax consequences of pool under any other provision of the code other than those cited above plr-110842-08 this ruling is directed only to the taxpayer who requested it sec_6110 provides that this ruling may not be used or cited as precedent sincerely ________________________ sylvia f hunt assistant chief exempt_organizations branch division counsel associate chief_counsel tax exempt and government entities enclosures copy of this letter copy for sec_6110 purposes
